DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.
Claim 1 is amended. Claims 2, 7, and 10-15 are cancelled. Claims 1, 3-6, and 8-9 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Teeguarden (US 3,334,399) in view of Cameron (US 9,851,159).
Regarding claim 1, Teeguarden teaches a hybrid two fluid heat exchanger comprising: a core (Fig. 1) comprising: a plurality of first flow paths (air passages 20) and second flow paths (liquid flow paths 12); a plurality of heat dissipating components extending into the first flow paths (28, 29) and a plurality of fin components extending through the second flow paths (fins 30); a plurality of first enclosure bars (Fig. 1; e.g. 54, 56) extending between adjacent separating plates (16, 18) on either side of the first flow paths, the first enclosure bars arranged to define the first flow paths (see Fig. 1); and a plurality of second enclosure bars (61, 62) extending between adjacent separating plates that are either side of the second flow paths (specifically, 18 and 26; see also Col. 3:53-57), the second enclosure bars are arranged to define the second flow paths (see Fig. 1); and a manifold arranged in fluid communication with each of the first flow paths of the core (32, 33), wherein the manifold and core are formed as one integral piece (after stacking, they are unitary and integral), said integral piece comprising a stack (see Fig. 2) of laminate members with the heat dissipating components of the first flow paths and the fin components of the second flow paths (again, Fig. 1), wherein the plurality of laminate members comprise:
a plurality of first fluid enclosure structures  comprising a first manifold section (55), the first enclosure bars (54, 56), a separating plate (18)  for separating the first and second flow paths, and the heat dissipating components (28, 29);
a plurality of second fluid enclosure structures (22, 23, 24) for enclosing the second flow path (61 and 62 of each of those named plates), each second fluid enclosure structure comprising at least one second enclosure bar (61, 62) and a second manifold section (45, 46, 47);
and a plurality of further separating plates (26) for placement at the opposite side of the first flow paths to the separating plates integrated with the first fluid enclosure structures (Fig. 1), each further separating plate comprising a third manifold section (45, 46, 47), and each further separating plate separating each first enclosure structure from adjacent second enclosure structures (Col. 3:53-57) such that adjacent first and second flow paths are separated by respective separating plates with each flow path being bounded by two separating plates (see Fig. 1);
wherein the first through third manifold sections are shaped to form the manifold when the plurality of laminate members are stacked (see Fig. 1; Col. 3:71-4:11).
the first fluid may be a liquid (Col. 3:35-39) and the second fluid may be a gas (air; Col. 3:49);
the manifold includes features allowing the first fluid to be supplied to and received from the first flow paths (open spaces between 150 and 151; separators 47);
wherein a guiding structure (59) is arranged to guide the flow of the first fluid through the first flow path from the supply (32) to the return (33) of the manifold.

The heat dissipating components in the first flow paths (28, 29) are not configured as pins nor that the pins are formed integrally with the separating plate.
Cameron teaches that it is old and well-known to form a liquid (first fluid) and gas (air; second fluid; Col. 3:66-4:2) wherein the first fluid flow path has heat dissipating components configured as pins (50; Fig. 7) formed integrally with the separator plate (25: Fig. 7) which contains the first flow path formed between enclosing structures (31, 32); the second fluid (gas) flow paths have heat dissipating components configured as fins (9; e.g. Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Teeguarden with the pin shaped heat dissipating components formed integrally with the separator plate in order to reduce the number of components subject to misalignment during assembly and to reduce thermal resistance between the heat dissipating components and the separator plates.

Regarding claims 3 and 5, Teeguarden teaches that a first laminate member comprises a single integrally formed piece including the first enclosure bars, and manifold section (14) but not the separating plate and pins.
Cameron teaches that it is old and well-known to form the separating plate with pins (25; Fig. 7) integrally with the enclosure bars (21, 22).
It would have been obvious to one of ordinary skill to form the first enclosure bars, manifold section, separating plate, and pins as an integral laminate member, as taught by Teeguarden in view of Cameron, in order to reduce the number of components subject to misalignment during stacking.
In the resulting structure of Teeguarden, as modified by Cameron, the first fluid enclosure structure is provided by a plurality of first laminate members including the first manifold section, pins, integral separating plate, and enclosure structures (see above); the second fluid enclosure structures and second manifold section are provided by a plurality of second laminate members (61, 62; see Fig. 1 of Teeguarden), and the further separating plates (26) including the third manifold section are a third plurality of laminate members (see Fig. 1), with the first through third laminate members being stacked in sequence (Teeguarden, Col. 3:53-57), per claim 5.

Teeguarden further teaches that: a flange for mounting the heat exchanger to other components (157; Col. 7:28-36), wherein the manifold, core, and flange are formed as an integral piece (via stacking), and each of the first enclosure structures, separating plates, and second enclosure structures comprise respective flange portions shaped to form the at least one flange after stacking (see Fig. 1), per claim 4; the manifold is not welded to the core (see Fig. 1), per claim 6.

Claims 8-9 only contain product-by-process limitations. The elements of Teeguarden are indistinguishable from elements made by the recited processes and therefore meet the claim limitations.

Response to Arguments
Applicant's remarks filed 8/16/22 have been fully considered but they are not persuasive.
No arguments in accordance with 37 CFR 1.111(b) have been entered, only assertions. These assertions are addressed thoroughly in the rejection statement above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763